Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
             The claims are allowed because no references were found of treating fresh fruit and vegetable juices as claimed.  The closest prior art is to CN 105219574A which discloses treating grape juice with sulfur dioxide (SO2), and then CO2 or N2 in a tank and later adding CO2.  However, the use of sulfur dioxide has been excluded from the claims, as in claim 6, by the phrase ”consisting of” which is important as some people cannot tolerate SO2, and the SO2 is often used in treating grapes for its preservative effect, which is not required here by the use of the CO2 snow, and also SO2 is excluded by the phrase “consisting of” in independent claim 6.
Applicants have amended the claims to use the term “CO2 snow”, instead of “dry ice”,  which is seen as being the same as CO2 dry ice.  See the reference to “Dry Ice”, which states that dry ice is the same as a solid form of carbon dioxide and dry ice is called carbonic ice, carbonic snow or dry snow (1st page).  Also, Applicants have submitted a corrected copy of the English translation of the Spanish priority patent application, and a translation certificate dated 1-21-2022, as to the use of carbonic snow instead of dry ice in the invention.  

HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HELEN F HEGGESTAD/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        3-15-2022 HFH